

EXHIBIT 10.41


AMENDMENT NO. 3 TO LOAN, GUARANTY AND SECURITY AGREEMENT
This Amendment No. 3 Loan, Guaranty and Security Agreement (this “Amendment”),
dated as of October 20, 2011, is made by SANMINA-SCI CORPORATION, a Delaware
corporation (“Sanmina”), HADCO CORPORATION, a Massachusetts corporation
(“Hadco”), HADCO SANTA CLARA, INC., a Delaware corporation (“Hadco Santa
Clara”), SANMINA‑SCI SYSTEMS HOLDINGS, INC., a Delaware corporation (“SSCI
Holdings”), SCI TECHNOLOGY, INC., an Alabama corporation (“SCI Technology”),
SCIMEX, INC., an Alabama corporation (“Scimex”, and together with Sanmina,
Hadco, Hadco Santa Clara, SSCI Holdings and SCI Technology, collectively,
“Borrowers”), SANMINA-SCI SYSTEMS (CANADA) INC., a Nova Scotia limited company,
and SCI BROCKVILLE CORP., a Nova Scotia unlimited company, each as a Designated
Canadian Guarantor (as defined in the Loan Agreement referred to below), the
financial institutions listed on the signature pages hereof as Lenders, and BANK
OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).
RECITALS
Reference is hereby made to the Loan, Guaranty and Security Agreement dated as
of November 19, 2008 (as amended pursuant to that certain Amendment No. 1 to
Loan Guaranty and Security Agreement dated as of April 6, 2010, and as further
amended pursuant to that certain Amendment No. 2 to Loan Guaranty and Security
Agreement dated as of December 20, 2010, the “Loan Agreement”) among the
Borrowers, the Designated Canadian Guarantors, the Lenders from time to time
party thereto and the Agent.
The parties hereto agree to amend the Loan Agreement as set forth herein on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.
Definitions. Unless otherwise expressly defined herein, all capitalized terms
used herein and defined in the Loan Agreement shall be used herein as so
defined. Unless otherwise expressly stated herein, all Section references herein
shall refer to Sections of the Loan Agreement.



2.Amendments to Loan Agreement.


(a)
The definition of “Accounts Formula Amount” in Section 1.1 is amended and
restated in its entirety to read as follows:



“Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible Accounts
and (b) the lesser of (i) 65% of the Value of Eligible Foreign Accounts and (ii)
40% of the Borrowing Base, but in any event the amount determined pursuant to
this subclause (b) shall be an amount not in excess of the amount determined
pursuant to subclause (a) of this definition; provided that the Value of
Eligible Foreign Accounts attributable to any single Foreign Account Debtor or
Designated Foreign Account Debtor, as the case may be, shall be included in the
calculation of 'Accounts Formula Amount' only to the extent not in excess of
$40,000,000 at any time.”


(b)
In addition, Annex A to Amendment No. 2 to the Loan Agreement (“Designated
Foreign Account Debtors”) is hereby replaced in its entirety in the form
attached as Annex A to this Amendment.

 
3.
Conditions Precedent. This Amendment shall become effective as of the date first
above written (the “Amendment No. 3 Effective Date”) if on or before October 20,
2011, (a) the Agent shall have received counterparts of this Amendment executed
by the Obligors and the Lenders (or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment); and (b)
all fees and


--------------------------------------------------------------------------------


expenses due and payable under the Loan Agreement shall have been paid.


4.
Representations and Warranties. Each Obligor hereby represents and warrants to
the Agent and the Lenders that, as of the Amendment No. 3 Effective Date and
after giving effect to this Amendment, (a) all representations and warranties
set forth in the Loan Documents are true and correct in all material respects as
if made again on and as of the Amendment No. 3 Effective Date (except for those
which by their terms specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (b) no Default or Event of Default has
occurred and is continuing and (c) the Loan Agreement (as amended by this
Amendment) and all other Loan Documents are and remain legal, valid, binding and
enforceable obligations of the Obligors in accordance with the terms thereof
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally or by
equitable principles (regardless of whether enforcement is sought in equity or
at law).



5.
Reference to Agreement. Each of the Loan Documents, including the Loan Agreement
and the Guaranty, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Loan Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Loan Agreement, whether direct or
indirect, shall mean a reference to the Loan Agreement as amended hereby. Each
of this Amendment and Annex A hereto shall constitute a Loan Document.



6.
Costs and Expenses . The Company shall pay on demand all reasonable costs and
expenses of the Agent and the Lenders (including the reasonable fees, costs and
expenses of counsel to the Agent and the Lenders) incurred in connection with
the preparation, execution and delivery of this Amendment.



7.
Governing Law. This Amendment shall be construed in accordance with and governed
by the laws of the State of New York.



8.
Execution. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.



[The remainder of this page is intentionally left blank.]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWERS:


Sanmina-SCI Corporation


By:    /s/ Robert K. Eulau                
Name:     Robert K. Eulau
Title:     Executive Vice President and Chief Financial Officer
    
Hadco Corporation
Hadco Santa Clara, Inc.
Sanmina-SCI Systems Holdings, Inc.
SCI Technology, Inc., for itself and as successor-in-interest to Scimex, Inc.


By:    /s/ Christopher K. Sadeghian            
Name:     Christopher K. Sadeghian
Title:    Secretary


GUARANTORS:


SCI Brockville Corp.                    
By:    /s/ Christopher K. Sadeghian            
Name:     Christopher K. Sadeghian
Title:    Secretary




Sanmina-SCI Systems (Canada) Inc.    


By:    /s/ Christopher K. Sadeghian            
Name:     Christopher K. Sadeghian
Title:    Secretary


AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender


By:    /s/ Stephen King                
Name:     Stephen King
Title:     Senior Vice President


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender


By:    /s/ Evelyn Thierry                
Name:    Evelyn Thierry                
Title:    Director                    


By:    /s/ Michael Getz                
Name:    Michael Getz                    
Title:    Vice President                    










--------------------------------------------------------------------------------


MORGAN STANLEY SENIOR FUNDING INC., as Lender


By:    /s/ Allen Chang                
Name:    Allen Chang                    
Title:    Vice President                    




GOLDMAN SACHS LENDING PARTNERS LLC, as Lender


By:    /s/ Rick Canonico                
Name:    Rick Canonico                    
Title:    Authorized Signatory                




SIEMENS FINANCIAL SERVICES, INC., as Lender


By:    /s/ Anthony Casciano                
Name:    Anthony Casciano                
Title:    Managing Director                


By:    /s/ Paul Ramseur                
Name:    Paul Ramseur                     
Title:    Vice President                    






